'SHERWOOD, P.
J. — Ejectment for the northwest quarter of section 18, township 2é, range 16; answer, general denial. Plaintiff recovered judgment. Defendants offered no evidence.
There was no proof of a common source of title, nor that Theodore Owens, one of those under whom plaintiffs claim, whose deed was introduced as a link on plaintiffs’ chain of title, ever had any title to the locus in controversy.
Plaintiffs say that “there was testimony showing that defendant Vanderburg claims possession under a common source of title with plaintiffs, to-wit, Harrison Rogers, but by an unfortunate oversight it was omitted from the bill of exceptions.”
Inasmuch as plaintiffs have shown no legal title to the premises in controversy, judgment reversed and cause remanded.
All concur.